Citation Nr: 0425618	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  99-18 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable initial evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO).  In that rating decision, the RO 
denied service connection for right ear hearing loss, and 
granted service connection for left ear hearing loss, which 
was assigned a 0 percent rating therein.  The veteran 
perfected an appeal as to the denial of service connection 
and as to the initial rating assigned for the left ear 
hearing loss.   


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claim; and has rendered all assistance 
required.

2.  The veteran's right ear hearing loss began many years 
after his active duty and was not caused by any incident of 
service.

3.  The veteran's service-connected left ear hearing loss is 
productive of Level VI hearing loss in the left ear; Level I 
hearing loss in the right ear is assigned throughout the 
appeal period.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2003).

2.  The criteria for a compensable initial evaluation for 
left ear hearing loss have not been met at any time during 
the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in May 2003, and in the 
statement of the case and supplemental statements of the 
case.  He was informed of the information and evidence 
necessary to substantiate the claims, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record reflects that the RO has made reasonable efforts 
to obtain relevant medical evidence adequately identified by 
the appellant in support of his claim.  He also has been 
afforded pertinent examination.  The Board finds that VA has 
complied with the VCAA duties to notify and assist.  The 
timing of the notice, after the adjudication appealed, did 
not prejudice the claim in any way because it was re-
adjudicated subsequently by the RO on the merits of the claim 
alone without regard to finality of prior decisions.

II.  Background

The veteran served on active duty in the United States Army 
with credited Vietnam service.  Service personnel records 
show that his military occupational specialties included 
field artillery crewman.   While in Vietnam, he had a 
principal duty of cannoneer.  After returning to the United 
States he had principal duties of gunner and assistant 
gunner.

A review of the veteran's service medical records shows no 
complaints or findings relative to hearing loss. On his 
January 1971 service separation examination, the veteran 
reported no history of hearing loss or ear trouble, and no 
defects were noted on examination with respect to his ears.  
Audiometric testing was conducted at this examination, and 
the report records pure tone thresholds of 10, 10, 10 and 10 
decibels in his right ear, and 10, 10, 10, 30 decibels in his 
left ear, at 500, 1,000, 2,000, and 4,000 Hz, respectively.  

A private medical report titled Employee Audiometric Report 
For Review, dated in October 1982 contains results of 
audiometric testing conducted on several dates between March 
1971 and August 1982.  The audiometric testing conducted at 
these examinations revealed the following pure tone 
thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hz, 
respectively:  

March 1971: 		left ear, 10, 0, 10, 50, 25; 	right ear, 
10, 5, 15, 10, 10;        
November 1975:	left ear, 5, 5, 45, 55, 40; 	right ear, 10, 
0, 10, 15, 15;
February 1977:	left ear, 15, 10, 45, 50, 45;	right ear, 15, 
0, 10, 20, 15;
August 1979:		left ear, 15, 5, 40, 40, 20;	right ear, 
10, 5, 5, 5, 10;
August 1980:		left ear, 10, 0, 40, 50, 45;	right ear, 
0, 0, 0, 5, 10;
August 1981:		left ear, 10, 0, 55, 50, 40;	right ear, 
10, 0, 5, 5, 10;
August 1982:		left ear, 5, 0, 55, 55, 55;	right ear, 
10, 0, 10, 5, 25. 

That report contains a handwritten unsigned note stating high 
frequency decrease in left ear probably from the Army 1969 to 
1971 and probably static.

A report of private audiometric testing conducted in January 
1994 records pure tone thresholds of 10, 5, 20, 30, and 20 
decibels in his right ear, and 10, 0, 70, 70 and 60 decibels 
in his left ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hz, 
respectively.

In a lay statement received in May 1999, a former soldier who 
served with the veteran in Vietnam attested to the following.  
While in Vietnam, he and the veteran were in a Howitzer 
Battery Unit consisting of four guns.  In Con-Thien, they 
performed fire missions 24 hours a day, sometimes continuous 
for two to three days.  On one occasion, the veteran was 
packing shells for the missions.  The gun was pointing over 
the shell pit where the shells were stored, which required 
the veteran to walk in front of the gun after a round was 
fired.  On one occasion the veteran was in front of the gun 
when the order to fire was given.  The veteran was knocked 
down and blood came out of his left ear, which looked like a 
busted eardrum.  The veteran complained about it for three 
weeks.  The veteran later complained again after incoming 
rockets hit in late April 1970.

The report of an April 2003 VA examination shows that the 
examiner reviewed the claims file.  During the examination 
the veteran reported complaints of decreased hearing with 
onset in 1970.  He reported that he served in combat in an 
artillery outfit and was a gunner in an eight inch Howitzer 
squad.  While in combat in Vietnam he was standing in front 
and to the side of an eight inch Howitzer when it fired on 
his left side.  He reported that his left ear then bled and 
he had tinnitus for several days.  The veteran reported that 
he had difficulty hearing in background noise and 
understanding speech.  The veteran reported that he had 
performed factory work for 26.5 years and that hearing 
protection was used.  

The audiometric testing conducted at this examination 
revealed pure tone thresholds of 10, 5, 35, 40, and 35 
decibels in his right ear, and of 15, 15, 80, 80, and 75 
decibels in his left ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hz, respectively.  Average right ear threshold was 29 
and average left ear threshold was 63.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear, and 68 percent in the left ear.  

The report contains an impression as follows.  Hearing is 
within normal limits right ear with moderate sensorineural 
hearing loss in the left ear.  The etiology of hearing loss 
in the right ear appears to be more likely related to 
occupational noise exposure and aging process.  It is not 
likely that right ear hearing loss was caused by military 
noise exposure.

III. Analysis

a.  Service Connection for Right Ear Hearing Loss

Service connection may be granted for a disability due to a 
disease or injury, which was incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The service medical records for the veteran's 1969 to 1971 
active duty show that his right ear hearing was normal.  The 
medical evidence does not show that the veteran had impaired 
hearing (as defined under 38 C.F.R. § 3.385) in the right ear 
within the one-year period after that service, as required 
for a presumption of service connection.  The first post-
service medical evidence of hearing loss is dated in April 
2003, during a VA examination as discussed above.  This was 
approximately 32 years after the veteran's period of active 
duty.  He had spent the majority of that time working in a 
factory.

The examiner at the April 2003 VA examination reviewed the 
claims file and medical records therein.  After that review 
and examining the veteran, the examiner opined that the 
etiology of hearing loss in the right ear appeared to be more 
likely related to occupational noise exposure and aging 
process.  The examiner further opined that it was not likely 
that right ear hearing loss was caused by military noise 
exposure.

The veteran has asserted that he incurred right ear hearing 
loss during his period of active service.  However, as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible evidence demonstrates that any 
current right ear hearing loss began many years after the 
veteran's active duty and was not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection for right ear hearing loss, the 
benefit- of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

b.  Propriety of Initial 0 Percent Rating Assigned for Left 
Ear Hearing Loss

The veteran is claiming that he is entitled to higher initial 
rating than currently in effect for his service-connected 
left ear hearing loss.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected left ear hearing loss is deemed competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The criteria for evaluating hearing loss were changed by an 
amendment to the rating schedule that became effective on 
June 10, 1999, see 64 Fed. Reg. 25,202 (May 11, 1999), a few 
months following the receipt of the veteran's original claim 
for service connection for left ear hearing loss.  Except for 
exceptional hearing patterns discussed below, however, the 
amendment did not change the criteria for evaluating hearing 
loss where only one ear is service connected.

Under 38 C.F.R. § 4.85(b), Table VI, "Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination," is used to determine a Roman numeral 
designation (Levels I - XI) for hearing loss based upon a 
combination of the percentage of speech discrimination and 
the puretone threshold average.  Evaluations of unilateral 
hearing loss range from zero percent to 10 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by puretone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second (hertz).  To evaluate the degree of 
disability for unilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

In 1997, the VA General Counsel held in a precedent opinion 
that when service connection is in effect for hearing loss in 
only one ear, and total deafness is not present in both ears, 
the non-service-connected ear is considered to exhibit normal 
hearing for rating purposes. VAOPGCPREC 32-97.  Precedent 
opinions of the General Counsel are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  See Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000) (holding that the provisions of 38 
U.S.C. § 1160(a)(3) preclude any consideration of hearing 
loss that is less than total in the non-service-connected ear 
when evaluating hearing loss in the service-connected ear). 
The amendment to the rating schedule that became effective on 
June 10, 1999, adopted the interpretation of the law 
expressed by the General Counsel in 1997 and by the Boyer 
court in 2000.  See 38 C.F.R. § 4.85(f) (effective June 10, 
1999).

Pursuant to 38 C.F.R. § 4.85(f), where impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a numeric designation at Level 
I, subject to the provisions of 38 C.F.R. § 3.383(a)(3).  38 
C.F.R. § 3.383(a)(3) provides that compensation is payable 
for the combination of service-connected and nonservice-
connected hearing loss as if both disabilities were service-
connected if certain criteria are met.

38 C.F.R. § 3.383(a)(3) has been amended, effective December 
6, 2002, to implement a statutory provision of the Veterans 
Benefits Act of 2002.  See 69 Fed. Reg. 48148 (August 9, 
2004).  Prior to the effective date, 38 C.F.R. § 3.383(a)(3) 
provided that compensation was payable for the combination of 
service-connected and nonservice-connected hearing loss as if 
both disabilities were service-connected if there is total 
deafness in the non-service-connected ear.

Effective December 6, 2002, 38 C.F.R. § 3.383(a)(3) provides 
that compensation is payable as if both disabilities were 
service-connected if hearing impairment in one ear is 
compensable to a degree of 10 percent or more as a result of 
service-connected disability, and hearing impairment as a 
result of the nonservice-connected disability meets the 
provisions of 38 C.F.R. § 3.385 for consideration as hearing 
loss disability.

Here, the revision to 38 C.F.R. § 3.383(a)(3) does not alter 
the result in this case.  Whether or not the non-service-
connected right ear hearing loss is treated as service-
connected by meeting criteria under 38 C.F.R. § 3.383(a)(3)), 
based on findings from the recent VA examination, the right 
ear hearing loss is still assigned to Level I under Table VI.  

The audiometric testing conducted by VA in April 2003 
revealed pure tone thresholds of 10, 5, 35, 40, and 35 
decibels in his right ear, and of 15, 15, 80, 80, and 75 
decibels in his left ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hz, respectively.  Average right ear threshold was 29 
and average left ear threshold was 63.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear, and 68 percent in the left ear.  

From Table VI of 38 C.F.R. § 4.85, these results equate to 
Level V hearing in the service-connected left ear.  However, 
under  38 C.F.R. § 4.86(b) (2003), when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the Roman numeral designation 
for hearing impairment will be chosen from either Table VI or 
Table VIa, whichever results in the higher numeral, and that 
numeral will then be elevated to the next higher Roman 
numeral. Id.  Applying that criteria, the left ear hearing 
loss results equate to Level VI.

As noted above, pursuant to 38 C.F.R. § 4.85(f), where 
impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a numeric 
designation at Level I, subject to the provisions of 38 
C.F.R. § 3.383(a)(3).  Also, even with application of 38 
C.F.R. § 3.383(a)(3), the veteran's non-service-connected 
right ear is assigned to Level I pursuant to Table VI.

Table VII, 'Percentage Evaluations for Hearing Impairment,' 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect." 38 C.F.R. § 4.85(e).  As 
discussed above, the veteran's non-service-connected right 
ear is assigned to Level I.  His left ear is assigned Level 
VI.  Under Table VII, the combination of  Level I and Level 
VI hearing warrant a zero percent (noncompensable) rating.

It therefore follows that the claim of entitlement to an 
initial compensable rating for left ear hearing loss must be 
denied.  The evidence is not so evenly balanced as to raise 
doubt concerning any material issue.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for right ear hearing loss is denied.

A compensable initial evaluation for left ear hearing loss is 
denied. 




	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



